To compel dismissal of an appeal from the Probate Court.
Granted February 3, 1892, with costs.
The order appealed from was entered March 28, 1891. Within 60 days appellants left in the Probate Court a bond and a notice, with reasons for the appeal. The attention of the probate judge was called to said papers by the register, and the latter was directed to telephone to the attorney for appellant, directing him to bring in the surety on the bond. This was not done, however, until some time in the latter part of August, 1891, and on the 1st day of September, 1891, said bond was approved and notice ordered given to relator.
The attorney for appellant then ordered a transcript, and on September 16, said attorney was notified of its completion, but the same was not filed in the Circuit Court until December 7, 1891.